Citation Nr: 9929145	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  96-37 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran was legally married on July 23, 1994, for 
VA purposes.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 through 
September 1968.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 1997, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, for additional development.  The case 
is now before the Board for final appellate consideration.


REMAND

In January 1996, following a hearing at the RO, a VA hearing 
officer terminated the additional VA compensation benefits 
that the veteran had been receiving for dependents he 
acquired as the result of his marriage on July 23, 1994.  The 
VA hearing officer reduced the veteran's compensation 
benefits because he found the veteran's July 1994 marriage 
invalid.  The Hearing Officer noted that at the time of the 
marriage, the veteran had been adjudged mentally incompetent 
by the State of Michigan as well as by VA, in an April 1990 
rating action.  He referred to a decision dated in March 1995 
by the VA District Counsel that such individuals could not 
enter into a valid marriage contract in Michigan, and 
therefore he concluded that the veteran was not entitled to 
additional compensation for dependents acquired as the result 
of that marriage.

The veteran contends that his marriage was valid because he 
had been adjudged incompetent only in regard to financial 
matters.  He maintains that he had not been adjudged 
incompetent for the purposes of personal decisions.  In 
support of his contention, he submitted correspondence from 
the private attorney, Martin Tyckoski, who was appointed his 
conservator in June 1992 (State of Michigan Probate Court of 
Genesee County, Cause Number N88-126096 CV) and who served in 
that capacity until April 1995.  

In a November 1997 remand, the Board requested that the RO 
undertake certain development.  Accordingly, the RO obtained 
a copy of the June 1992 decision by the State of Michigan 
Probate Court of Genesee County (Cause Number N88-126096 CV) 
appointing Martin Tyckoski as the veteran's conservator.  The 
RO also attempted to contact the veteran and inquire as to 
whether he had a guardian, fiduciary, etc., in addition to 
his conservator, Martin Tyckoski, during the period from 
August 1992 to April 1995.  

The RO additionally attempted to contact the veteran and 
Martin Tyckoski and request support for the contention that 
an individual in Michigan may be adjudged incompetent for one 
purpose, such as handling finances, but competent for other 
purposes, such as the decision to enter into marriage.  In 
response, in August 1999, the veteran's representative 
submitted materials on conservatorships for adults and 
guardianships for adults in the state of Michigan, produced 
by the Michigan State Court Administrative Office, directly 
to the Board.  No waiver of RO consideration of the 
additional evidence was provided.

Further, requested actions in the Board's prior Remand have 
not been completed.  The RO must contact VA District Counsel 
to review its decision that a person adjudged mentally 
incompetent in the state of Michigan may not enter into a 
valid marriage contract, in light of the newly submitted 
materials, including those received since the November 1997 
Board remand.  After that development, the RO must 
readjudicate the issue of whether the veteran entered into a 
valid marriage on July 23, 1994. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact VA District 
Counsel to review the decision that a 
person adjudged incompetent in the state 
of Michigan may not enter into a valid 
marriage contract, in light of the 
materials recently submitted by and on 
behalf of the veteran.  In this regard, 
VA District Counsel should note any 
exceptions to that rule and whether, 
under Michigan law, an individual 
adjudged incompetent for one purpose, 
such as handling finances, may be 
competent for other purposes, such as the 
decision to enter into marriage.  VA 
District Counsel should also ascertain 
whether the role of conservator, such as 
in the veteran's case, has 
responsibilities different from that of a 
guardian, fiduciary, etc. and whether any 
plays a role in permitting an incompetent 
individual to marry.  Any information so 
received must be associated with the 
claims folder.  Negative replies or 
failures to respond to any request must 
be noted in writing and also associated 
with the claims folder.

2.  When the requested action has been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of whether the 
veteran entered into a valid marriage on 
July 23, 1994.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case on all issues 
remaining in appellate status and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  The purposes of the remand 
are to develop the evidence and to ensure compliance with due 
process of law.  The veteran need take no action until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1998)



